                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                    Plaintiff,                             4:18CR3126

       vs.
                                                              ORDER
ARTURO J. GARCIA,

                    Defendant.



      Based on Defendant’s long-term indecision on whether to plead guilty or go
to trial, as evidenced by the number of times he has appeared before the court for
a change of plea proceeding and his reluctance to sign the plea agreement before
arriving at the courtroom, the court finds the interests of justice will be served by
permitting Defendant to speak with another attorney before deciding whether to
plead guilty. Defendant is eligible for appointed counsel pursuant to the Criminal
Justice Act, 18 U.S.C. §3006A, and the Amended Criminal Justice Act Plan for the
District of Nebraska.

      IT IS ORDERED:

      1)     The Federal Public Defender for the District of Nebraska shall provide
             the court with a draft appointment order (CJA Form 20) for Joel
             Lonowski to assist Defendant and the court in confirming that the
             Defendant is making a knowing and voluntary choice on how to
             proceed.

      2)     Mr. Lonowski shall promptly enter an appearance.

      3)     Counsel for the government shall provide all discovery and a copy of
             the plea documents presented to the court on March 27, 2019 to Mr.
     Lonowski for his review. Mr. Lonowski shall review the case and
     confer with Defendant prior to the scheduled plea hearing.

4)   The change of plea hearing is continued to April 24, 2019 at 2:00 p.m.
     in Courtroom #2, United States Courthouse and Federal Building, 100
     Centennial Mall North, Lincoln, Nebraska. Defendant, Defendant’s
     current appointed counsel, Mr. Lonowski, and counsel for the
     government shall be present at the hearing.

5)   The clerk shall re-generate the NEFs concerning this Defendant for
     Mr. Lonowski’s receipt.

6)   The clerk shall promptly provide a copy of this order to the Federal
     Public Defender and Mr. Lonowski, and shall mail copy to Defendant
     at his home address.

7)   Due to the pending plea, the time between today’s date and April 24,
     2019, shall be deemed excludable time in any computation of time
     under the requirements of the Speedy Trial Act, for the reason that
     Defendant needs additional time to adequately prepare the case, and
     a failure to grant additional time might result in a miscarriage of justice.
     18 U.S.C. § 3161(h)(1)(D) and (h)(7)(A) & (B).

March 28, 2019.

                                       BY THE COURT:

                                       s/ Cheryl R. Zwart
                                       United States Magistrate Judge




                                   2
